             Case 4:20-cv-09258-JSW Document 13 Filed 12/22/20 Page 1 of 4




     JENNIFER C. PIZER (SBN 152327)              JEFFREY S. TRACHTMAN**
 1
     jpizer@lambdalegal.org                      jtrachtman@kramerlevin.com
 2   LAMBDA LEGAL DEFENSE AND                    AARON M. FRANKEL**
         EDUCATION FUND, INC.                    afrankel@kramerlevin.com
 3   4221 Wilshire Boulevard, Suite 280          JASON M. MOFF**
     Los Angeles, California 90010               jmoff@kramerlevin.com
 4   Telephone: (213) 590-5903                   CHASE MECHANICK**
                                                 cmechanick@kramerlevin.com
 5
     OMAR GONZALEZ-PAGAN*                        KRAMER LEVIN NAFTALIS &
 6   ogonzalez-pagan@lambdalegal.org                 FRANKEL LLP
     RICHARD SAENZ*                              1177 Avenue of the Americas
 7   rsaenz@lambdalegal.org                      New York, New York 10036
     LAMBDA LEGAL DEFENSE AND                    Telephone: (212) 715-9100
 8      EDUCATION FUND, INC.
 9   120 Wall Street, 19th Floor                 AUSTIN MANES (SBN 284065)
     New York, New York                          amanes@kramerlevin.com
10   Telephone: (212) 809-8585                   KRAMER LEVIN NAFTALIS &
                                                    FRANKEL LLP
11   BRIDGET CRAWFORD*                           990 Marsh Road
     bcrawford@immigrationequality.org           Menlo Park, California 94025
12   IMMIGRATION EQUALITY                        Telephone: (650) 752-1718
13   594 Dean Street
     Brooklyn, New York 11238                    * Application for admission pro hac vice
14   Telephone: (212) 714-2904                   pending.
                                                 ** Application for admission pro hac vice
15                                               forthcoming.
16

17                               IN THE UNITED STATES DISTRICT COURT
18                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
19

20   IMMIGRATION EQUALITY, et al.,                 Case No.: 4:20-cv-09258

21                 Plaintiffs,                    PLAINTIFFS’ NOTICE OF MOTION AND
                                                  MOTION FOR TEMPORARY
22          v.                                    RESTRAINING ORDER, PRELIMINARY
                                                  INJUNCTION, AND STAY UNDER 5 U.S.C. §
23
     U.S. DEPARTMENT OF HOMELAND                  705. [Civil L.R. 65-1]
24   SECURITY et al.,
                                                  Date: TBD
25                 Defendants.                    Time: TBD
                                                  Ctrm.: TBD
26

27

28
     PLAINTIFFS’ NTC. OF MOTION AND MOTION                                   Case No.: 4:20-cv-09258
     FOR IMMEDIATE INJUNCTIVE RELIEF
                 Case 4:20-cv-09258-JSW Document 13 Filed 12/22/20 Page 2 of 4




 1                                 NOTICE OF MOTION AND MOTION
 2 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          NOTICE IS HEREBY GIVEN that as soon as counsel may be heard by the Court, Plaintiffs
 4 Immigration Equality, Oasis Legal Services, The TransLatin@ Coalition; Black LGBTQIA+ Migrant

 5 Project, and Transgender Law Center (collectively, “Plaintiffs”), will and hereby do move for the

 6 following relief:

 7          1.       A Temporary Restraining Order (“TRO”) under Federal Rule of Civil Procedure 65
 8 against: Defendants U.S. Dept. of Homeland Security (“DHS”); Pete Gaynor, in his official capacity,

 9 if any, as Acting Secretary of DHS; Chad F. Wolf, in his official capacity, if any, as Acting Secretary

10 of DHS; U.S. Department of Justice (“DOJ”); William P. Barr, in his official capacity as United

11 States Attorney General; Executive Office for Immigration Review (“EOIR”); James McHenry, in his

12 official capacity as Director of the EOIR; U.S. Citizenship and Immigration Services (“USCIS”); and

13 Kenneth T. Cuccinelli in his official capacity as an Agent of DHS (collectively, “Defendants”),

14 enjoining them from enforcing the rule titled Procedures for Asylum and Withholding of Removal;

15 Credible Fear and Reasonable Fear Review, 85 Fed. Reg. 80274 (Dec. 11, 2020) (“Final Rule”);

16          2.       An Order to Show Cause why a Preliminary Injunction should not issue against:
17 Defendants enjoining them from enforcing the Final Rule; and

18          3.       An order staying and postponing the effective date of the Final Rule pending judicial
19 review under 5 U.S.C. § 705 of the Administrative Procedure Act (“APA”).

20          Plaintiffs respectfully request nationwide relief in this immigration matter.
21          This motion is based on this Notice of Motion, the Memorandum of Points and Authorities
22 filed herewith, the Complaint filed December 21, 2020 at Dkt. No. 1 and attached as Exhibit L to the

23 Declaration of Chase Mechanick filed herewith, the proposed order, the pleadings and papers on file

24 in this action, any evidence and argument presented to the Court at or before the hearing on this

25 motion, and all matters of which the Court may take judicial notice.

26          A TRO is necessary by Friday, January 8, 2021, to prevent immediate and irreparable harm to
27 Plaintiffs, their members, and the populations that they serve. The Final Rule is scheduled to take

28                                       1
     PLAINTIFFS’ NTC. OF MOTION AND MOTION                                          Case No.: 4:20-cv-09258
     FOR IMMEDIATE INJUNCTIVE RELIEF
              Case 4:20-cv-09258-JSW Document 13 Filed 12/22/20 Page 3 of 4




 1 effect on Monday, January 11, 2021. Because Defendants set the final rule to take effect 30 days after

 2 publication, Plaintiffs are unable to seek a preliminary injunction under the regularly-noticed motion

 3 schedule in this District. Thus, Plaintiffs seek an expedited briefing and hearing schedule to preserve

 4 the status quo and prevent Defendants from implementing or enforcing the Final Rule.

 5          On December 22, 2020, Christina P. Greer, Senior Litigation Counsel for the U.S. Department
 6 of Justice, entered an appearance on behalf of all Defendants in this action. Declaration of Jennifer

 7 Pizer (“Pizer Decl.”), filed herewith, ¶ 4. The parties promptly engaged in correspondence regarding

 8 a briefing schedule for Plaintiffs’ instant motion for a temporary restraining order. Pizer Decl., ¶ 4-5.

 9          After discussions concerning scheduling, Ms. Greer proposed that the Defendants’ Opposition
10 to Plaintiffs’ TRO Motion be due on December 31, 2020, that Plaintiffs’ Reply be due on January 5,

11 2020. Plaintiffs agreed to Defendants’ proposed dates and request that the Court enter a briefing

12 schedule for the TRO Motion according to the dates in the preceding paragraph, and set a hearing

13 between January 6-8, 2021 (subject to the Court’s schedule). Pizer Decl., ¶ 5-6.

14          Plaintiffs will provide a copy of the Complaint and Motion for TRO to Ms. Winslow and to
15 Ms. Greer on the same day of filing. See Proof of Service, filed herewith.

16

17                                                        Respectfully submitted,

18 DATED: December 22, 2020                               By: /s/ Austin Manes
                                                              Austin Manes
19
     JENNIFER C. PIZER (SBN 152327)                    AUSTIN MANES (SBN 284065)
20
     jpizer@lambdalegal.org                            amanes@kramerlevin.com
21   LAMBDA LEGAL DEFENSE AND                          KRAMER LEVIN NAFTALIS &
         EDUCATION FUND, INC.                             FRANKEL LLP
22   4221 Wilshire Boulevard, Suite 280                990 Marsh Road
     Los Angeles, California 90010                     Menlo Park, California 94025
23   Telephone: (213) 590-5903                         Telephone: (650) 752-1718
24
     OMAR GONZALEZ-PAGAN*                              JEFFREY S. TRACHTMAN**
25   ogonzalez-pagan@lambdalegal.org                   jtrachtman@kramerlevin.com
     RICHARD SAENZ*                                    AARON M. FRANKEL**
26   rsaenz@lambdalegal.org                            afrankel@kramerlevin.com
     LAMBDA LEGAL DEFENSE AND                          JASON M. MOFF**
27      EDUCATION FUND, INC.                           jmoff@kramerlevin.com
28                                       2
     PLAINTIFFS’ NTC. OF MOTION AND MOTION                                          Case No.: 4:20-cv-09258
     FOR IMMEDIATE INJUNCTIVE RELIEF
             Case 4:20-cv-09258-JSW Document 13 Filed 12/22/20 Page 4 of 4




     120 Wall Street, 19th Floor            CHASE MECHANICK**
 1
     New York, New York                     cmechanick@kramerlevin.com
 2   Telephone: (212) 809-8585

 3   BRIDGET CRAWFORD*                      KRAMER LEVIN NAFTALIS &
     bcrawford@immigrationequality.org         FRANKEL LLP
 4   IMMIGRATION EQUALITY                   1177 Avenue of the Americas
     594 Dean Street                        New York, New York 10036
 5
     Brooklyn, New York 11238               Telephone: (212) 715-9100
 6   Telephone: (212) 714-2904
                                            * Application for admission pro hac vice
 7                                          pending.
                                            ** Application for admission pro hac vice
 8                                          forthcoming.
 9                                          Counsel for Plaintiffs

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       3
     PLAINTIFFS’ NTC. OF MOTION AND MOTION                             Case No.: 4:20-cv-09258
     FOR IMMEDIATE INJUNCTIVE RELIEF
